NIX, Judge.
This is an attempted original proceedings in habeas corpus filed by the petitioner,
Marvin A. Eagleston, who seeks to secure his release from confinement in the penitentiary. He does not state any facts for the Court, nor give any information pertinent to a petition for writ of habeas corpus.
While this Court has always liberally construed petitions filed by inmates of the penitentiary, there are certain requisites which are as follows:
1. Petitioner must file five (5) copies of petition.
2. Petition must have a copy of the Information attached.
3. Petition must have a copy of the judgment and sentence attached.
4. Petition must be verified. A notary is available at the penitentiary by order of the Governor.
5. Petition must state if previous application has been made to this Court, and the disposition of same.
6. Petitioner should have verified affidavits attached to support his allegations; and the court minute, if available.
Inasmuch as the petition herein wholly fails to meet even one of these requirements, the attempted writ is denied.
BUSSEY, P. J., and BRETT, J., concur.